El Juez PresideNtb Señor del Toro,
emitió la opinión del tribunal.
La acusación, base de este proceso, dice, en lo pertinente,, así:
“El Fiscal formula acusación contra Angel Colón, José Inglés y Diego Ramos, por un delito de Homicidio Involuntario (felony), cometido del modo siguiente: — Los referidos acusados, Angel Colón, José Inglés y Diego Ramos, en óp.oca anterior a la presentación de *242esta acusación o sea allá por el día 5 de diciembre de 1925, en la municipalidad de Aguadilla, P. R., que forma parte del Distrito Judicial del mismo nombre, allí y entonces, ilegal y voluntariamente,, y en ocasión en que la locomotora No. 83 de la American Railroad Co. of Porto Rico marchaba hacia atrás empujando un tren o convoy de vagones hacia la estación de la playa de esta ciudad de Aguadi-lla, el primero como maquinista, el segundo como fogonero y el úl-timo como-, guardafrenos de dicha Locomotora No. 83 de la American Railroad Co. of Porto Rico, sin guardar la debida prud encía o circunspección y por descuido y negligencia dieron lugar a que el ser humano Leonor Llorens fuera arrollado por el vagón extremo de dicho tren o convoy, el cual vagón pasándole por encima, le cer-cenó o separó la cabeza del tronco, a consecuencia directa de lo que-falleció inmediatamente la expresada Leonor Llorens, el propio día 5 de diciembre de 1925.”
Leída a los acusados, presentaron éstos una detallada moción solicitando especificaciones. La corte la negó. Pre-sentaron entonces excepciones previas, que fueron declaradas sin lugar. Celebrado el juicio, el jurado declaró culpables a los acusados. Pidieron éstos un nuevo juicio, y la corte de-sestimó su petición, dictando sentencia por virtud de la cual impuso a. cada uno un mes de. cárcel. No conformes, apela-ron, señalando en- su alegato la comisión de tres errores co-metidos por la corte al declarar sin lugar la moción solici-tando especificaciones, las excepciones previas y la moción de nuevo juicio.
En su alegato el fiscal de esta corte admite que está bien fundado el primero de los errores señalados. Y así es en efecto.
En el caso de El Pueblo v. Piñeiro, 31 D.P.P. 1, 4, esta Corte. se- expresó así:
“En este caso el acusado pidió una especificación de particulares y se le negó. El acusado, como fundamento de su petición, se limitó a decir que no podía preparar su defensa sin enterarse de los he-chos, los actos n omisiones que se califican de ilegales o constitutivos de falta de debida prudencia y circunspección. Debió ser más ex-plícito para convencer a la corte de que le sería imposible o difícil preparar su defensa, por lo que se nos hace difícil declarar que al *243negar tal moción la corte abusó de su poder discrecional para' con-cederla, pero' como el examen que hemos hecho de la prueba, nos de-muestra que en verdad el hecho imputado pudo ocurrir de muchas maneras pues por las declaraciones' de unos testigos el acusado lle-vaba el carro eléctrico a una gran velocidad; según otros no tocaba, la campana de aviso; se declaró también que no estaba encendida la luz delantera del carro y que no miraba para la vía férrea por estar distraído mirando a unas jóvenes que pasaban por la acera-derecha de la calle. Todo esto nos convence de que en bien'de la justicia y bajo el poder general que tenemos debe revocarse la sen-tencia apelada a fin de que sea concedida la moción que hizo sobre especificación de hechos (bill of particulars).”
Un examen de los hechos de este caso presenta una situa-ción parecida al de Piñeiro, supra. Además, aquí la moción, según dejamos consignado, fue detallada, — ocupa dos páginas en maquinilla — , y el caso es más fuerte por tratarse de tres acusados. A esta última circunstancia refiriéndose, dice el Fiscal en su alegato:
“Hay otro fundamento- que nos inclina con mayor fuerza a alla-narnos a la revocación de la sentencia por este error planteado, por-que verá el Tribunal que la acusación imputa la falta de prudencia y circunspección en el manejo de una locomotora a tres acusados,-uno que se' dice que era el maquinista, otro el fogonero y el último el guardafrenos de dicha locomotora; y siendo esto así, si en al-guna acusación, a nuestro juicio, ha debido prosperar una moción para hacerla más específica ha debido' ser en este caso, en que contra lo natural y corriente, o sea la imputación del delito a la persona qué tenía el manejo o- control de la locomotora, se hace la im-putación a dos personas más, que por las funciones que desempeña-ban en dicha locomotora, como las de guarda-frenos y fogonero, no parece que claramente tuvieran participación en el hecho, esto es, en la falta del debido cuidado en el manejo de la referida loco-motora.
“No hay duda alguna de que para declarar a una persona culpable de un delito de esta naturaleza la negligencia debe ser el acto personal e individual del que así actúa.
“Para declarar a una persona culpable de homicidio a virtud de la realización de un acto negligente que causa la muerte, el acto negligente debe haber sido un acto personal, individual. Y cuando *244una persona que tiene a su cargo una locomotora la para y sale de ella:, y otra persona viene y la pone en movimiento y ocasiona la muerte que se investiga, la persona que salió de la locomotora no es criminalmente responsable de la muerte. Ni puede el guarda-frenos de un ferrocarril que no tiene el control de la máquina, ser responsable de la muerte de una persona resultante de la negligen-cia en el cum'plimiento de su deber por parte del maquinista y del fogonero.” Wharton on Homicide, 3a. Ed. pág. 722.
Habiendo llegado a la anterior conclusión, se hace inne-cesario considerar los otros errores señalados. Debe revo-carse la sentencia apelada y la causa devolverse para ulterio-res procedimientos no inconsistentes con esta opinión.